Springer, C. J.
The facts in this case are in legal effect the same as in the case of Same appellant vs Adams, 2 Ind. Ter. 119. The opinion of the court in that case is the opinion of the court in the case at bar. The number of cattle replevined in this case was .5; the- amount claimed as due appellee in his answer was it '06; and the judgment of the court was for $750. In othi respects the facts and action of the court were the same a, n case No. 166. The judgment of the court below is reversed, and a new trial is awarded in accordance with the opinion in the case of Commission Co. vs Adams, 2 Ind. Ter. 119. Reversed and jRe-manded. ■
Townsend, J., concurs.